Citation Nr: 1631736	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-37 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for hemorrhoids.

2.  Entitlement to a rating in excess of 20 percent disabling for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel





INTRODUCTION

The Veteran served honorably in the United States Army from June 1964 to June 1966, with combat service in the Republic of Vietnam.  

The issues of entitlement to a higher evaluation for the Veteran's service-connected hemorrhoids and diabetes mellitus come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement (NOD) in March 2009, a statement of the case (SOC) was issued in August 2009, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in September 2009.  

In his September 2009 substantive appeal, the Veteran requested a Board hearing.  However, prior to his hearing, in a December 2014 statement, the Veteran withdrew his hearing request.  See December 2014 VA Form 21-4138 ("I want to withdraw my request for a Board of Veterans Appeals Hearing. Please forward my case to the BVA."); 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to increased ratings for hemorrhoids and diabetes mellitus, both currently 20 percent disabling.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran last was afforded a VA examination for his hemorrhoids in July 2008 and the record reflects that he has never been afforded a VA examination for his diabetes during the course of this appeal.  See July 2008 VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his hemorrhoids have worsened since the last examination, and that his diabetes "is not improving...only gets worse over the years."  See September 2009 VA Form 9.  

Additionally, all updated treatment records must be obtained and associated with the claims file.  VAMC medical records dated between January and October 2008 have been associated with the record, however, the pertinent period on appeal encompasses medical evidence for the year prior to the filing.  Therefore, upon remand updated medical treatment records, to include any and all non-duplicative treatment from VAMC faciltities dated between March 2007 through to the present day must be associated with the file.  

As there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to evaluate fully and fairly the Veteran's increased rating claims.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records, to include all non-duplicative VAMC treatment records from March 2007 to the present.

The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for diabetes mellitus and hemorrhoids.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Afford the Veteran a VA examination to determine the current severity of his hemorrhoids.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

3. Afford the Veteran a VA examination to determine the current severity of his diabetes mellitus.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

4.  The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  After completion of the above, the RO must readjudicate the claims. If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


